Appeal by defendant, as limited by his brief, from a sentence of the County Court, Suffolk County, imposed November 8, 1976, and amended on November 15, 1976, upon his conviction of criminal possession of a controlled substance in the third degree (a class A-III felony), upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a minimum of one year and a maximum of life. Sentence, as amended, affirmed (see People v Broadie, 37 NY2d 100, cert den 423 US 950; People v Perez, 61 AD2d 817). We also note that Carmona v Ward (436 F Supp 1153), cited by defendant, has been reversed (576 F2d 405). As we have previously pointed out, if there is to be any amelioration of the harshness of the sentences mandated by the present drug laws, it must be accomplished by the Legislature (People v Castillo, 61 AD2d 1034; People v Ramirez, 63 AD2d 687). Latham, J. P., Suozzi, Gulotta, Shapiro and Cohalan, JJ., concur.